Citation Nr: 1036632	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-35 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a chronic skin disability, 
to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Board has rephrased the issue as listed on the 
title page to better reflect the claim on appeal.

For reasons explained below, the current appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

At his April 1969 pre-induction examination, the Veteran's skin 
was evaluated as normal, and he reported no history of skin 
diseases on an accompanying report of medical history.  
Thereafter, his service treatment records reflect that he was 
treated for a rash in his groin area in October and November 
1970, and again for a rash (assessed as tinea cruris) in his 
groin area in January and March 1971.  However, at his May 1971 
service separation examination, his skin was evaluated as normal, 
and he reported no history of skin diseases on an accompanying 
report of medical history.  As the Veteran served in the Republic 
of Vietnam during the Vietnam era, his exposure to an herbicide 
agent in service is presumed.

The Veteran contends that he had a rash on his upper leg when he 
came home from Vietnam and that he is still bothered by a body 
rash today.  A March 2000 private treatment record noted a three 
to four week history of pruritic dermatitis on the Veteran's 
right and left anterior lower legs, and it was also noted that he 
had had no previous dermatitis of significance.  A March 2003 
private treatment record noted a two month history of a 
nonhealing exudative plaque on his left anterior lower leg, as 
well as occasional itching on the trunk.  A June 2003 private 
skin biopsy revealed that the spot on his left anterior lower 
leg, which improved with medication but then came back, was 
nummular eczema.  A July 2005 private treatment record noted that 
the area of nummular eczema on the Veteran's left anterior lower 
leg started or recurred approximately one year prior and was 
gradually getting worse.  An August 2005 VA treatment record 
noted that he had eczema on his lower legs bilaterally, and the 
Veteran alleged that this started after leaving Vietnam.  An 
August 2006 private treatment record again noted that the spots 
on his skin (thought to be nummular eczema) would stay clear at 
times for months but then he would have to go back to treatment.

As the current evidence of record reflects that the Veteran has 
been diagnosed with dermatitis and eczema, and because his 
service treatment records contain reports of treatment for a 
groin rash on two separate occasions in service, he should now be 
afforded a VA skin examination with medical opinion in order to 
determine whether any current skin condition constitutes a 
chronic disability that arose during service or is otherwise 
related to any incident of service, including his documented 
treatment for a groin rash therein.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, in his August 2005 claim, the Veteran indicated that 
he had undergone an Agent Orange examination for a rash 
approximately 10 years prior.  Therefore, on remand, all relevant 
ongoing medical records should be obtained, to include the report 
of any such Agent Orange examination as well as any VA treatment 
records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for a skin condition at 
any time.  After securing any necessary 
release, the RO/AMC should request any 
records identified which are not duplicates 
of those contained in the claims file.  If 
any requested records are unavailable, then 
the file should be annotated as such and 
the Veteran should be so notified.

In addition, obtain the report of any Agent 
Orange examination conducted for the 
Veteran, as well as all current VA 
treatment records dating since December 
2005, from the VA Medical Center in 
Columbia, South Carolina.

2.  Schedule the Veteran for a VA skin 
examination to determine the current nature 
and extent of any chronic skin disability, 
and to obtain an opinion as to whether any 
such disorder is possibly related to 
service.  The claims file must be provided 
to and be reviewed by the examiner in 
conjunction with the examination.  Any 
tests or studies deemed necessary should be 
conducted, and the results should be 
reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability or greater) 
that any current chronic skin disability 
arose during service or is otherwise 
related to any incident of service, 
including the documented treatment of the 
Veteran on two separate occasions for a 
groin rash therein.  A rationale for all 
opinions expressed should be provided.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

